Citation Nr: 1122502	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a throat disorder, to include diagnoses of sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from December 1967 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the Waco RO.

In March 1999 and June 2000, the Veteran testified at hearings with a Decision Review Officer (DRO); transcripts of these hearings are associated with the claims file.

The matter was remanded in August 2005, January 2006, January 2010, and October 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested symptoms associated with his throat during his active duty.

2.  There is no evidence of a throat disorder.

3.  The Veteran's throat symptoms are more likely than not associated with sinusitis or rhinitis.

4.  Sinusitis and rhinitis was diagnosed several years after service and a preponderance of the evidence is against finding that either disorder is related to the Veteran's service.

5.  A thyroid disorder was diagnosed many years after service and a preponderance of the evidence is against a finding that a thyroid disorder is related to the Veteran's service.


CONCLUSION OF LAW

A chronic throat disorder, to include sinusitis and rhinitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  


The November 2003, September 2004, May 2005, March 2006, October 2006, November 2008, and May 2010 letters informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice of disability ratings and effective dates of awards.

Although notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the case was readjudicated in an April 2011 supplemental statement of the case (SSOC) after all of the notice requirements were met.  Id.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, the VA's duty to assist the Veteran is met.


II. Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


III. Analysis

The Veteran contends that he has a disability manifested by throat symptoms that is related to his service.  He has proposed various theories that will be addressed below.

The Veteran's service treatment records include a November 1967 enlistment examination and an associated medical history report.  The Veteran indicated, by marking the appropriate box, that he currently had or in the past had ear, nose, or throat trouble.  The physician elaborated by noting that this was in reference to tonsillitis and otitis media that was not considered disabling.  The examination of the nose, sinuses, and throat was normal.  Subsequent service treatment records are silent for complaints, findings, or diagnosis referable to the Veteran's throat.  On his separation medical history report, he marked the same box indicating ear, nose, or throat trouble, but the physician made no comments to elaborate on any specific condition.

The earliest post-service evidence of a throat problem is dated in November 1980 at which time it was noted that the Veteran still had a sore throat that was getting worse; the assessment was pharyngitis.  He was given medication and he was found to have improved dramatically a few days later.

In November 1993, the Veteran complained of having a sore throat and cough.  He reportedly had the same symptoms 3 times that year.  The assessment was possible syphilis and after testing positive for the disease he was put on medication.

A February 1997 record notes that the Veteran had a URI with sinusitis.  In October 1997, the Veteran complained of throat irritation with smoke and orange juice.  He also reported having post nasal drip for 26 years that started after going to Vietnam.  The assessment was sinusitis and he was given medication.

In January 1998, the Veteran reported that he continued to have problems with his throat.  

A February 1999 treatment record indicates he was seen for sinusitis in October 1997, which was treated with medication, and that by December 1997 the Veteran reported a complete resolution of symptoms.  His medication was to be continued but at a standard dose.

The Veteran testified in March 1999 that he had throat and respiratory problems but that he had not know what they were and just thought it was strep throat.  

April 2000, May 2001, and June 2002 records contain assessments of seasonal rhinitis, viral pharyngitis, and allergic rhinitis.  

An October 2004 treatment record contains a provisional diagnosis of a possible thyroid nodule.  Testing in regard to the thyroid was performed in March 2005 that revealed the presence of cysts.

On April 2010 VA examination, the Veteran reported that the onset of his symptoms was around 1975 or 1976 and that the symptoms included a runny nose, watery eyes, and a dry cough.  He indicated that he was given cough and eye drops many times while on active duty.  Many tests were run that resulted in diagnoses that included sinusitis.  He reportedly first sought treatment in 1977 through VA.  The Veteran indicated that he currently had the same symptoms and that they were more or less continuous.  He reportedly "choked up" if he ate fast while eating potato salad, green beans, and artificial sweetener.  He was given Benadryl in prison for drainage.  X-rays of the Veteran's sinuses revealed moderate, chronic right maxillary sinusitis.  The diagnoses were rhinitis and chronic right maxillary sinusitis; no throat disorder was found on examination.  

The examiner opined that rhinitis and chronic right maxillary sinusitis were not caused by or a result of the Veteran's service.  The rationale was based, in part, on the examiner's clinical experience and the fact that there was no throat disorder in service on examination; no evidence of a chronic throat, sinus, or rhinitis condition on active duty; no evidence of treatment for a compensable throat, sinus, or rhinitis condition within a year of service; and no evidence of a throat disorder since his 1977 discharge.

On December 2010 VA examination, the examiner noted the findings on the prior examination and stated that the Veteran's symptoms did not indicate any throat disorder or condition and that no throat disorder had been found on examination.  The Veteran's report of dysphagia was truly subjective and was not substantiated on physical examination.  Since no throat condition was found, an opinion was not offered.  The examiner opined that the Veteran's complaints of redness, irritation, and coughing were at least as likely as not related to the diagnosis of rhinitis and/or chronic right maxillary sinusitis.  These diagnoses or rhinitis and sinusitis were opined not to have resulted from the Veteran's service.  The symptoms are frequently mentioned in patients with rhinitis and/or sinusitis, and there is also documentation in the claims file that the cough is most likely related to Ace Inhibitor use for blood pressure control, which is a known side effect of this medication.  Regarding the possibility of a thyroid disorder being related to service, the examiner noted that there was no evidence of a thyroid condition in service and that hyperthyroidism was noted in 2005, which was 25 years after active duty.  The opinion was that a thyroid condition was not related to service due in part to the fact that was no thyroid condition established in service or to a compensable degree within a reasonable time after service.  The examiner added that there was no know relationship that existed between the conceded chemical exposure and benign thyroid nodules.  She essentially stated that she would have to resort to mere speculation to determine whether the thyroid condition was related to chemical exposure in service.  The rest of the rational for finding that the claimed disability was not related to service was similar to the rationale given on the prior VA examination.

The Veteran alleges that he currently has a throat disorder; however, the evidence of record does not establish a diagnosis.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

On this record, the Board finds that the Veteran does not have a throat disorder upon which a claim of service connection may be granted.

On entry into service, the Veteran reported a history of tonsillitis, but there were no findings or diagnosis of such on the examination.  There is nothing in the record that suggests the tonsillitis had been a chronic problem prior to service or that it had recurred in service; therefore, the presumption of soundness upon entry to service has not been rebutted.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of a throat disorder and postservice records only document 2 episodes of pharyngitis with one occurring in November 1980 and the other occurring 21 years later in May 2001.  Moreover, given the medical opinions offered in 2010, the preponderance of the evidence is against finding that the Veteran has a throat disorder.

Aside from claiming a throat disorder, the Veteran has also reported having a number of symptoms that he claims are due to a disability related to his service.  

The Veteran's service treatment records do not contain any complaints or findings relative to sinusitis or rhinitis.  Notably, on his separation medical history report he checked the box indicating that he did not have a history of sinusitis and the physical examination was also negative find sinus problems.

Further, the earliest diagnoses of these disorders were made several years after service.

The VA examiner opined that the Veteran's reported symptoms are essentially related to the diagnosis of rhinitis and sinusitis.  However, the VA examiners also opine that the Veteran's rhinitis and sinusitis are not related to his service.  The examiner's provided an adequate rationale as to why there is no relationship between these disorders and the Veteran's service and the examinations were based on a review of the claims file, examination, and medical experience.  Thus, the opinions are probative and persuasive.

The Veteran has not presented or identified any competent evidence to the contrary.  Accordingly, the Board finds that a preponderance of the evidence is against finding that the Veteran's sinusitis and rhinitis are related to his service.  

Finally, the Veteran has also made statements to the effect that the thyroid masses are related to his throat problems and military service.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis referable to a thyroid condition.

A thyroid condition was not diagnosed until 2005, approximately 28 years after service.  

The passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Also weighing against the claim is the December 2010 VA opinion that essentially states the Veteran does not have a thyroid disorder related to service.  The opinion is accompanied by an adequate rationale.  Furthermore, the evidence tends to show that any throat symptoms noted in treatment records are not related to his thyroid disorder since the VA examiner already attributed the symptoms to sinusitis, rhinitis and blood pressure medication.

Since the Veteran has not presented or identified any medical evidence to support his claim, the Board also finds that a preponderance of the evidence is against a finding that the Veteran's thyroid disorder is related to his service.

In reaching this decision, the Board has taken into account the Veteran's various statements and testimony, some of which indicates the Veteran had symptoms in service that persisted after service.

While the Veteran is competent to discuss and offer lay evidence about his symptoms and their continuity since service, the Board does not find the evidence to be completely credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Although the Veteran stated, in August 2010, that he looked for relief of his symptoms since 1969, there is no evidence in his service treatment records or early post-service treatment records that document any throat complaints or indicate he frequently sought treatment.  The first documented complaints were in 1980 and the next complaints noted were in 1993.  

Even if the Veteran did have recurring symptoms, it does not establish that the symptoms shared the same etiology.  As noted, symptoms in 1980 were associated with pharyngitis and symptoms in 1993 were associated with syphilis.  

Overall, the evidence tends to show that the Veteran does not have a disability manifested by various throat symptoms that is related to his service.  As such, the benefit of the doubt does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a throat disorder to include sinusitis and rhinitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


